FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2014 Commission File Number: 001-12102 YPF Sociedad Anónima (Exact name of registrant as specified in its charter) Macacha Güemes 515 C1106BKK Buenos Aires, Argentina (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X YPF Sociedad Anónima TABLE OF CONTENTS ITEM 1 Translation of letter to the Buenos Aires Stock Exchange dated August 7, 2014. TRANSLATION Autonomous City of Buenos Aires, August 7, 2014 To the Bolsa de Comercio de Buenos Aires (Buenos Aires Stock Exchange) Ref: Financial Statements as of 06/30/2014 Dear Sirs: In order to fulfill the requirements of Article No. 63 of the Buenos Aires Stock Exchange Rules, we advise you that the Company’s Board of Directors approved, at its meeting held on August 7, 2014, the consolidated financial statements for the six-month period ended June 30, 2014. Relevant information of such financials statements of YPF S.A. follows: 1)Statement of income(1)(in millions of pesos) Attributable to shareholders of the Company Attributable to minority interests Total net income for the period 2) Other comprehensive income(1)(in millions of pesos) Attributable to shareholders of the Company Attributable to minority interests - Total other comprehensive income for the period 3) Comprehensive income (1)(in millions of pesos) Attributable to shareholders of the Company Attributable to minority interests Total comprehensive income for the period 4) Detail of Shareholders’ equity as of 06/30/2014 (1) (in millions of pesos) Shareholders’ contributions: Subscribed capital Adjustment to contributions Shares in treasury Adjustment to shares in treasury Stock compensation plan Acquisition cost of treasury shares Share trading premium 11 17 68 Issuance premiums Total shareholders’ contributions Legal reserve Reserve for future dividends 5 Reserve for future investments TRANSLATION Reserve for repurchase of own shares Special reserve for initial setting IFRS Other comprehensive income Retained earning Subtotal Shareholders’ equity Minority interests Total Shareholders’ equity (1) Amounts in accordance with IFRS Subsection o)-Shares owned by the parent group As of June 30, 2014 the number of shares belonging to the controlling shareholder of the Company amounted to 200,590,525 shares, which include 200,589,525 class D shares and 1,000 class A shares. Subsection p)-Shares with rights to securities representing debt convertible into shares and/or purchase options over company shares, corresponding to ownership of the shareholder or parent group None. Subsection q) Parent shareholder of the company: Federal Government - Ministry of Economy and Public Finance, with legal domicile at Hipólito Yrigoyen 250, Autonomous City of Buenos Aires. Yours faithfully, Alejandro Cherñacov Market Relations Officer YPF S.A. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. YPF Sociedad Anónima Date: August 7, 2014 By: /s/ Alejandro Cherñacov Name: Title: Alejandro Cherñacov Market Relations Officer
